DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  replace “is” in line 2 with --of--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  please define subscript n.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  please define subscript n.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,815,739 to Zielinksi et al.
As to claims 1-2, Zielinkski a process for producing a polyisocyanurate cement by combining an aliphatic isocyanate, a trimerization catalyst, and a catalyst retarder such as octanoic acid (Examples).  Zielinkski discloses a ratio of isocyanurate catalyst to retarder is 
As to claims 6-7, Zielinkski discloses alkaline metal salts and alkali metal salts as suitable trimerization catalysts (12:65-13:10).	As to claims 8-9, Zielinkski the trimerization of hexamethylene diisocyanate (See Examples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,815,739 to Zielinksi et al. in view of U.S. Patent Pub. No. 2015/0031527 to Esbelin et al.
As to claims 3-5, Zielinkski a process for producing a polyisocyanurate cement by combining an aliphatic isocyanate, a trimerization catalyst, and a catalyst retarder such as 
Zielinkski does not teach an acid in the claims.
Esbelin discloses a trimerization catalyst composition comprising aliphatic isocyanates, trimerization catalysts, and ethyl carbamates, hydroxyethyl carbamate, butyl carbamate, or phenyl carbamates as trimerization inhibitors (0045, Table 1).
At the time of filing it would have been obvious for a person of ordinary skill in the art to replace the trimerization inhibitor of Zielinkski with the trimerization inhibitor based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 24 and to achieve a remarkably long pot-life (0002, 0061).
As to claims 10-20, Zielinkski in view of Esbelin teach isocyanurate compositions comprising the claimed elements (See above) that are used in pultrusion applications to make glass fibre reinforced composite ladders for wind power devices (Claims 19-20) (See 0129 of Esbelin).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763